Citation Nr: 9900186	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from December 1957 to October 1960.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an October 1997 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased a noncompensable evaluation for the 
left knee to 10 percent, effective March 11, 1997.  In June 
1998, the hearing officer increased the evaluation to 20 
percent, effective March 11, 1997.  

In his July 1998 statement, the veteran has raised a claim 
for secondary service connection for a shoulder injury.  The 
veteran also related that he is losing the vision in his 
right eye.  This is referred to the RO for appropriate 
action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to a higher 
evaluation for his service-connected left knee condition.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a rating in excess of 
20 percent for service-connected left knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans left knee disability is manifested by 
osteoarthritis, with limitation of flexion to 95 degrees and 
limitation of extension to 5 degrees, an incision scar with 
some sensory numbness, but without significant lateral or 
rotational instability; the probative evidence does not show 
significant additional functional loss due to pain or other 
pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5003, 5257, 5260, 5261, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a left knee injury in April 1985.  

The veterans service medical records show treatment for a 
tear of the medial collateral ligament of the left knee joint 
in August 1959.  The veteran had been playing football during 
organized athletics and twisted his knee.  An arthrotomy was 
performed with suture of the medial collateral ligament.  

In September 1959, the service medical records indicated that 
the veteran appeared to be stronger than his physical therapy 
would indicate and was returned to limited duty status.  
Orthopedic examination in November 1959 indicated that the 
veteran desired a medical discharge, but the examiner found 
no basis upon which to grant this request.  

At his separation medical examination, in July 1960, the 
veteran reported a history of a trick or locked knee and 
surgery on the left knee.  The examiner indicated no lower 
extremity abnormalities.

A medical examination, performed at a New York State 
correctional facility in July 1983, indicated a history of 
left knee surgery with no current problems.  

In his VA Form 9, substantive appeal, received in September 
1985, the veteran stated that, following surgery in 1959, he 
was hospitalized for several months and went through 
intensive rehabilitation.  When he returned to his unit, he 
was unable to even drive a truck.  He stated that he had a 
scar more than a foot long, with swelling and permanent 
numbness, as well as limited movement and pain in the knee.  

In October 1987, the Board denied the veterans appeal for a 
compensable evaluation of the left knee.  The Board indicated 
that the veterans knee was asymptomatic and the veteran had 
no physical limitations at that time.  

The veteran filed a claim for an increased evaluation of his 
service-connected left knee condition in March 1997.  At that 
time, he stated that he was experiencing severe pain and was 
taking pain medication.

During outpatient treatment in April 1997, the examiner noted 
an assessment of left knee arthritis.  In July 1997 an 
assessment of knee pain and obesity was indicated and 
decreased range of motion was noted.  The record also 
contains outpatient treatment records for complaints of knee 
pain in October and November 1997 and June 1998.

A VA examination for joints was conducted in September 1997.  
The veteran provided a history of a left knee injury in 1959 
with a torn medial collateral ligament.  The veteran stated 
that his pain began to increase in the three years previous 
and he began to limp.  The examiner noted that the veteran 
limped when walking to and from the waiting room.  Physical 
examination showed that the veterans quadriceps strength was 
good and the veteran had a large paramedian incision on the 
left with some numbness.  The veteran reported medial joint 
line tenderness.  The examiner stated that the knee was 
stable to AP lateral and rotatory stresses.  The knee 
demonstrated a little varus upon standing, but there was no 
other impairment of the knee such as subluxation or lateral 
instability, nonunion with loose motion, or malunion.  The 
examiner characterized the knee as stable.  There was also no 
left knee swelling shown.  The examiner indicated a range of 
motion of 95 degrees of flexion and 5 degrees of extension.  
X-ray examination, from August 1997, showed medial joint line 
narrowing, fluid in the joint and calcification of the lower 
portion of the medial collateral ligament.  The examiner 
indicated diagnoses of status post-operative repair of the 
medial collateral ligament and osteoarthritis of the medial 
joint line, which has become symptomatic in the previous 
three years.

In October 1997, the RO assigned an increased rating of 10 
percent rating for the left knee disorder, effective March 
11, 1997.  In his November 1997 notice of disagreement, the 
veteran stated that due to pain and lateral instability of 
his left knee he was entitled to a higher rating than the 10 
percent awarded by the RO.  The veteran stated that he could 
not climb stairs without difficulty and experiences numbness 
in his lower left leg.  

The record contains the statements of two friends of the 
veteran, received in November 1997.  The first indicated that 
the veteran complained of pain and lack of mobility, and his 
physical actions appeared to confirm these complaints.  
He indicated that the veteran found it difficult to walk up 
stairs.  The second indicated that he had observed the 
veteran stumbling and falling due to pain in his knee.  Both 
friends stated that the veteran had begun to complain of hip 
problems due to his knee pain.  

At a hearing, conducted before an RO hearing officer in May 
1998, the veteran testified that, in 1959, while playing 
football for the Army, he injured his left knee.  The veteran 
stated that he had noticed his knee condition deteriorating 
since the initial injury.  Transcript, p. 1.  He indicated 
that when he was in his late 30s, the knee disability began 
to significantly increase, and it almost totally fell 
apart about ten years prior to the hearing.  He stated that 
sitting in a car, and going up and down stairs is painful, 
and that there was some instability in the knee.  
Transcript, p. 2.  The veteran indicated that he had tried to 
maintain exercise to keep the leg strong, but had to quit a 
year prior to the hearing because of pain.  Transcript, pp. 
3-4.  

The veteran testified that he would experience pain, similar 
to toothache pain, when walking.  He was being treated at the 
VA Medical Center (MC) for his left knee condition.  
Transcript, p. 4.  He stated that he had pain upon standing 
or walking for any period of time, but it was tolerable.  The 
veteran stated that the knee did not swell or feel hot to the 
touch.  Transcript, p. 5.  

The veteran related that several years prior to the hearing, 
his knee gave out while walking up stairs and he injured his 
right shoulder when he fell.  Transcript, p. 6.  

By decision dated in July 1998, the hearing officer increased 
the evaluation of the veterans knee disability to 20 percent 
for moderate recurrent subluxation or lateral instability of 
the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  The 
veteran has been afforded a VA examination and VAMC treatment 
records have been obtained.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In VAOPGCPREC 23-97, General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
However, General Counsel stated that if a veteran does not 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).

Degenerative arthritis (including osteoarthritis) is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of the extension of the leg 
to 5 degrees is entitled to a noncompensable evaluation.  
Limitation of extension of the leg to 10 degrees is entitled 
to a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Limitation of the flexion of the leg to 60 
degrees is entitled to a noncompensable evaluation.  
Limitation of flexion of the leg to 45 degrees is entitled to 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Recurrent subluxation or lateral instability of the 
knee is entitled to a rating of 10 percent for slight 
impairment, a 20 percent for moderate impairment, and a 30 
percent for severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1998).  Scars may also 
be evaluated on the basis of any related limitation of 
function of the body part, which they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1998).

38 C.F.R. § 4.25 (1998) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are to be rated separately.  The exception to this 
rule is when assignment of separate disability ratings would 
constitute pyramiding.  The pertinent regulation states, 
[T]he evaluation of the same disability under various 
diagnoses is to be avoided....[T]he evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  The critical element in 
determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the instant case, the veteran has been treated at the 
VAMC, from April 1997 to the present, for knee pain with a 
diagnosis of left knee arthritis.  During the September 1997 
VA examination, the examiner noted no instability of the knee 
with slight varus upon standing.  The outpatient treatment 
reports of record make no mention of instability of the left 
knee.  Although the veteran has testified that there is some 
instability of the knee, this was not demonstrated on 
physical examination.  The competent medical evidence of 
record does not show any subluxation or instability necessary 
for a compensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  These objective medical findings 
constitute the probative evidence regarding the question of 
subluxation or lateral instability and they outweigh the 
statements of instability claimed by the veteran.  

The VA examiner in September 1997 indicated a diagnosis of 
osteoarthritis.  The examiner indicated a range of motion of 
95 degrees of flexion and 5 degrees of extension.  Although 
the July 1997 outpatient treatment record indicated limited 
range of motion, no measurements of such were provided.  The 
measurement for flexion is well beyond that indicated in the 
Schedule for a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The measurement for extension is 
entitled to a noncompensable rating under the Schedule.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, the 
probative medical findings do not support an increased rating 
on the basis of additional functional loss due to pain or 
other pathology.  The VA examiner reported that the veterans 
quadriceps strength was good and noted that physical 
examination disclosed no other functional impairment such as 
nonunion or malunion.  While the veteran argues that he 
experiences pain that limits his abilities, he testified that 
the pain caused by prolonged standing or walking was 
tolerable.  Transcript, p. 5.  He did not describe pain that 
caused a loss of use of the knee.  In addition, during the VA 
examination the examiner described the veterans symptoms as 
medial joint line tenderness and not pain causing some 
additional functional impairment of the left knee.  However, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the veteran is 
entitled to a 10 percent evaluation for osteoarthritis 
because there is at least some limitation of motion of the 
left knee joint that is noncompensable under the appropriate 
diagnostic codes.  

The VA examiner further noted a large paramedian incision on 
the left with some numbness.  A superficial, tender scar, 
which is painful on objective demonstration, is entitled to a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  There is no evidence of record that the scar on the 
veterans knee is painful.  In addition, there is no medical 
evidence of record demonstrating that there is nerve 
impairment affecting the left lower extremity.  

For these reasons, the Board finds that the veterans left 
knee disability is manifested by no more than minimal 
limitation of motion, an incision scar with some sensory 
numbness, no significant subluxation or lateral instability 
and the probative evidence does not show additional 
functional loss due to pain or other pathology.  The Board 
finds that the evidence is not evenly balanced in this case 
and concludes that the criteria for an evaluation in excess 
of 20 percent for service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic 
Codes 5003, 5257, 5260, 5261, 7804.  


ORDER

Entitlement to an increased evaluation for a left knee 
disability is denied.  





		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
